Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohgawa et al (US 5494467) in view of Ochiai et al (US 8858283). Sohgawa et al disclose an outboard motor (Figure 1) with a V-engine  (Figure 2) having a left and a right banks (43) extending obliquely toward a rear left side and a rear right side, respectively, relative to a crankshaft 18 extending in a vertical direction, an intake device 52 is provided between the left bank and the right bank (Figure 2) and a catalyst device 74 that treats exhaust gas is disposed rearward (Figure 1) of a cylinder head 44 of each of the left bank and the right bank. Not disclosed by Sohgawa et al are catalyst devices. Ochiai et al teach catalyst devices 40 (Figure 10). It would have been obvious to form the device of Sohgawa et al with catalyst devices as taught by Ochiai et al for improved space efficiency. The combination combines known features to achieve predictable results. With respect to claims 2, 4, note Ochiai et al, Figures 9-10. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohgawa et al (US 5494467) in view of Ochiai et al (US 8858283), as applied to claim 1 above, and further in view of Wada .
Claims 3, 5-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langenfeld et al (US 9174818) shows a catalyst device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617